                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED:


 UNITED STATES OF AMERICA,
                                                                No. 17-CR-618-05
                       v.
                                                                     ORDER
 WILLIAM BAEZ,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       On November 6, 2020, the Court granted Defendant William Baez’s motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A) in light of his health condition and the COVID-19

pandemic. Dkt. 335. The Court ordered Baez to be placed on home incarceration until April 26,

2026, the date on which he was expected to complete his custodial sentence. See Dkt. 343. The Order

permitted Baez to apply to change the conditions of his supervised release once he is able “to

demonstrate a substantial record of compliance with the existing conditions.” Id.

       On May 5, 2021, Baez moved the Court to modify his level of supervision to home detention,

which would allow him to accept a pending offer of employment so as to better support his wife and

young daughter. Dkt. 345. The government opposes the request. Dkt. 347.

       The Court finds that Baez’s record of compliance with the conditions imposed upon him

justifies a modification of the conditions of his supervised release. Baez has also completed multiple

job-training programs and secured an offer of employment as a general contractor, and home

detention will enable the Probation Office to grant him approval to work. Baez’s motion is therefore

granted.

       Baez shall be restricted to his residence at all times except for employment; education;

religious services; medical; treatment; attorney visits; court appearances; court-ordered obligations;
or any other verifiable activity approved in advance by the Probation Office. The technology utilized

will be at the discretion of the Probation Office.

         Mr. Baez is warned that the Court may reimpose a condition of home incarceration or revoke

his supervised release entirely if he violates any of the terms of his supervised release.

SO ORDERED.

Dated:      July 15, 2021
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge




                                                     2
